Mr. Justice Robb
delivered the opinion of the Court:
The position of the court perhaps sufficiently appears from the defendant’s two prayers, which were granted. They read as follows:
“1. If the jury shall find from the evidence that the freight *225agent of the defendant, the Philadelphia, Baltimore, & Washington Railroad Company, had reasonable cause to hold the shipment of mail boxes consigned to the plaintiff because of the difference in weights, in order to obtain instructions from the intermediate and initial carriers for the delivery of the boxes at the correct weight, and that agent exercised reasonable diligence in endeavoring to obtain said instructions and in offering or tendering said boxes to the plaintiff upon receiving said instructions, their verdict must be for the defendant.
“2. The jury are instructed that the defendant, the Philadelphia, Baltimore, & Washington Railroad Company, is only liable in this action for the acts and omissions of its own agents and servants, and cannot be held responsible for any mistakes which may have been made or any delays in ascertaining the correct weight of and charges upon the shipment in question which may have occurred by reason of the acts and omissions of agents of the initial carrier, the Toledo & Ohio Central Railway Company, or the freight agent at Columbus, Ohio, or the auditor at Pittsburg, Pennsylvania, of the Union Line, the intermediate carrier, which received the shipment from said initial carrier, and delivered it to the defendant at Baltimore, Maryland.”
Under the interstate commerce act it is unlawful for any carrier to charge, demand, collect, or receive a greater or less or different compensation for the transportation of passengers or property than the regular published tariff rates. When the goods in question arrived, the only dispute that arose, and, under the evidence, the only dispute that could have arisen, was whether the weighing by the initial carrier on its track scales and in the manner heretofore described should be accepted as correct, or whether the weight as ascertained by the defendant should govern. The first weighing by the defendant was on different scales, and evidently did not quite satisfy the defendant, for it again weighed the goods on a single scale, and that weight is conceded to have been correct. The delay from that time on was occasioned solely by the efforts of the defendant to adjust the matter with its connecting line.
*226It appearing that the defendant ascertained the correct weight of this shipment, — the weight which, under the law, was absolutely controlling, and that the plaintiff, after this weight had been thus ascertained, tendered correct freight charges based upon such weight, and that the defendant declined to deliver the goods for the reasons stated, and that the defendant thereafter held such goods until January 30th before offering to deliver them, we think it was error for the court to refuse the plaintiff’s prayer for a directed verdict. Under the admitted facts we think it clear that the withholding of the shipment was without justification, and formed a proper basis for the action of trover. Beasley v. Baltimore & P. R. Co. 27 App. D. C. 595, 6 L.R.A. (N.S.) 1048, and cases there cited. See also Bolling v. Kirby, 24 Am. St. Rep. 807, and note thereto (90 Ala. 215, 7 So. 914). In the Beasley Case, which involved a shipment of horses, there was a dispute as to-the proper rate, the bill of lading calling for one rate and the weigh bill for another. This court assumed, without deciding, that the carrier in such a situation would be justified in holding the shipment a reasonable time until it ascertained the correct charge. The same concession may be made in this case, since the carrier has a lien upon the goods for the amount of the legal freight charges. Those •charges, however, are not governed by the bill of lading or the weigh bill. They are governed by the regular published tariff' rate; and in a case like the present are to be computed upon the actual weight of the shipment. In other words, irrespective of any contract between the parties, the delivering carrier, under the law, is authorized to accept no more and no less than the correct charge. Texas & P. R. Co. v. Mugg, 202 U. S. 242, 50 L. ed. 1011, 26 Sup. Ct. Rep. 628; Texas & P. R. Co. v. Abilene Cotton Oil Co. 204 U. S. 426, 51 L. ed. 553, 27 Sup. Ct. Rep. 350, 9 A. & E. Ann. Cas. 1075. When this shipment arrived, therefore, and the weight as stated in the weigh bill was found to be incorrect, and the true weight was ascertained, it was the defendant’s duty, upon being tendered the legal charge, to deliver the goods; and its refusal to do so rendered it liable to this action. The tender of the correct charge under *227the circumstances stated operated as a discharge of defendant’s lien, and thereafter its possession of the goods was wrongful. The shipper, in such a situation, ought not to be compelled to await the tedious settlement of controversies between connecting carriers. The law having fixed the rate, it is the delivering carrier’s duty, upon tender of the legal amount, to make prompt delivery, and subsequently adjust any differences that may arise between it and connecting lines. The delivering carrier is fully protected by the statute, and there is no reason for withholding the shipment, to the inconvenience and loss of the shipper or consignee.
The judgment will be reversed, with costs, and a new trial awarded. Reversed.